Citation Nr: 1822354	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  18-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for ganglion cyst on left wrist with residual scar (hereinafter "left wrist disability").  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on the appeal of a May 2017 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board acknowledges the Veteran's contention that her left wrist disability caused her to be unemployed.  See February 2018 VA Examination report.  Accordingly, the Board has determined that the issue of entitlement to a TDIU is part and parcel to the increased rating claim for service-connected a left wrist disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Veteran's claim properly includes consideration of whether a TDIU is warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board emphasizes that it has a duty to both acknowledge and consider all regulations that are potentially applicable to the Veteran's claim.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, although the Veteran's left wrist disability was rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819-7804 for painful and unstable scars, the Board must also consider whether a higher rating is warranted under other potentially applicable diagnostic codes.  

The VA examination conducted in February 2018 indicates that the Veteran's left wrist disability caused additional symptomatology consisting of pain and limitation of range of motion.  In light of this evidence, the Board recognizes its duty to also consider whether the Veteran is entitled to a higher rating based on limitation of motion of the left wrist.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2017).

Based on the criteria above, the Board finds the current evidence is insufficient to adequately rate the Veteran's left wrist disability.  In that regard, while the February 2018 VA examiner indicated that pain and lack of endurance significantly limits functional ability with repeated use over a period of time, the examiner did not also indicate to what extent functional ability was limited in terms of the degree of additional range of motion loss.  Furthermore, the VA examiner provided contradictory findings concerning whether the Veteran reported flare-up episodes.  In light of these deficiencies, a new VA examination is required to assess the current severity of the Veteran's left wrist disability.  

The consideration of entitlement to a TDIU is dependent upon the impact of the Veteran's service-connected disabilities on her ability to obtain or retain substantially gainful employment.  The matter of a TDIU is thus inextricably intertwined with the Veteran's claim being remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required.


Accordingly, the case is REMANDED for the following action: (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the current severity of her left wrist disability.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

a)  The examiner should adequately evaluate the residual scar, functional impairment, and any other residual effects associated with the left wrist disability.  

b)  To the extent that the Veteran's left wrist disability results in functional impairment, the examiner must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If the examiner cannot provide an estimate of the limitation of range of motion, then he/she should so state and provide an explanation why such cannot be provided.

c)  Testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

d)  The examiner should also comment on the functional impairment caused by the Veteran's service-connected left wrist disability. 

The examiner is advised that the Veteran is competent to report her symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If her reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, the claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until she is notified by VA.  However, she is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, and her failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



